Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 24, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160034(43)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 160034
  v                                                                 COA: 345268
                                                                    Saginaw CC: 84-000570-FC
  ROBIN RICK MANNING,
             Defendant-Appellant.
  _______________________________________/

        On order of the Chief Justice, the motion of Anthony Legion, Travis Scott, and
  Gerald Byrd to file a brief amicus curiae is GRANTED. The amicus brief submitted on
  January 21, 2020, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 24, 2020

                                                                               Clerk